                          UNITED STATES DISTRICT COURT
                           SOUTHERN DISTRICT OF OHIO
                                EASTERN DIVISION

 RAY W. ASKIN,                                        :   Case No.: 2:16-CV-325
                                                      :
                        Plaintiff,                    :   Judge George C. Smith
                                                      :
 v.                                                   :   Magistrate Judge Elizabeth Preston Deavers
                                                      :
 OCWEN LOAN SERVICING, LLC, et. al.                   :   JOINT STATUS REPORT
                                                      :
                       Defendants.
                                                      :
                                                      :

       Plaintiff, Ray W. Askin (“Plaintiff”), and Defendant Ocwen Loan Servicing, LLC

(“Defendant”), by and through their respective attorneys, and pursuant to this Court’s

December 7, 2018 Order, hereby file the following Joint Status Report.            The parties have

successfully finalized all remaining terms and conditions of the settlement agreement, and the

settlement agreement has now been executed. Plaintiff has tendered certain payoff funds to the

Defendant, and Defendant is in the process of issuing a check for settlement funds to Plaintiff. The

parties anticipate that a Stipulation of Dismissal will be filed within the next 30 days. The parties

do not anticipate that any further Court involvement will be needed to finalize the settlement and

dismiss the action.

Respectfully submitted,

 /s/ Andrew Gerling                                  /s/ Chrissy Dunn Dutton
 Andrew Gerling, Esq.                                Chrissy Dunn Dutton, Esq. (0079796)
 Doucet & Associates Co., LPA                        Blank Rome, LLP
 700 Stonehenge Parkway, Suite 2B                    1700 PNC Center
 Dublin, OH 43017                                    201 East Fifth Street
 Telephone: (614) 944-5219                           Cincinnati, Ohio 45202
 Gerling@doucet.law                                  Telephone:(513) 362-8713
 Counsel for Plaintiff                               Email: CDutton@blankrome.com
                                                     cincyfiling@blankrome.com
                                                             Counsel for Defendant

                                                 1
                                CERTIFICATE OF SERVICE

       I certify that an exact copy of the foregoing Joint Status Report was electronically filed

on January 7th, 2019 via the Court’s ECF process.



                                                             /s/ Chrissy Dunn Dutton
                                                             Chrissy Dunn Dutton




                                                 2
